                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
DEAN A. LEWIN,                 :
                               :    No. 19-cv-953 (NLH)
               Petitioner,     :
                               :
               v.              :    MEMORANDUM OPINION
                               :
WARDEN DONALD J. LOMBARDO,     :
et al.,                        :
                               :
               Respondents.    :
______________________________:

      IT APPEARING THAT:

      1.   Petitioner Dean A. Lewin filed a Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241.    ECF No. 1.

      2.   On January 2, 2019, the Clerk’s Office mailed to

Petitioner a “Notice of Electronic Filing” (“NEF”) for a letter

Petitioner sought to file with the Court.    ECF No. 18.    The NEF

was sent to Petitioner’s address of record at the Cape May

Correctional Center in Cape May Court House, New Jersey.      See

id.

      3.   The NEF mailed to Petitioner’s address of record has

been returned to sender with the envelop marked “Return to

Sender, Not Deliverable As Addressed, Unable To Forward.”      See

id.   It appears that Petitioner is no longer residing at the

Cape May Correctional Facility.

      4.   Petitioner has not communicated with the Court
                                  1
regarding his new address, in violation of Local Civil Rule

10.1.     See L. Civ. R. 10.1(a) (“Counsel and/or unrepresented

parties must advise the Court of any change in their or their

client’s address within seven days of being apprised of such

change by filing a notice of said change with the Clerk.”).

     5.    Based on Petitioner’s failure to comply with Local

Civil Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case, with the right to reopen

this matter upon Petitioner updating his contact information to

satisfy the appropriate Rules.

     6.    An appropriate order follows.




Dated: April 3, 2019                     s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   2
